Case 2:19-cv-10897-DSF-MAA Document 34 Filed 06/15/21 Page 1 of 1 Page ID #:227


                                                                                                     JS-6
    1

    2

    3

    4

    5

    6

    7
                                   UNITED STATES DISTRICT COURT
    8                             CENTRAL DISTRICT OF CALIFORNIA
    9   MICHELLE CONTRERAS, an individual ) Case No: 2:19-cv-10897-DSF-MAA
                                          )
                Plaintiff,                )
   10
                                          )
   11   V.                                )
                                          ) ORDER FOR DISMISSAL WITH
                                          ) PREJUDICE OF ENTIRE ACTION
   12                                     )
        COUNTY OF LOS ANGELES, LOS        )
   13   ANGELES COUNTY SHERIFF’S          )
        DEPARTMENT; DANIEL EVERTS, IN )
   14                                     )
        HIS INDIVIDUAL AND OFFICIAL       )
   15   CAPACITY, DOES 1 TO 10,           )
                Defendants.               )
   16                                     )
                                          )
   17                                     )
                                          )
   18                                     )
                                          )
   19
                                          )
                                          )
   20
               Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii) and the stipulation of the parties,
   21
        the Court dismisses with prejudice the above-entitled action in its entirety.
   22

   23
               IT IS SO ORDERED.
   24

   25
        Dated: June 15, 2021                  _____________________________________
   26                                                 UNITED STATES DISTRICT JUDGE
   27

   28

                                                      1
